4te/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition to Congress for Redress of Grievances and Official Judicial Criminal Complaint...

IAI COMfl/AMCE W/TH NdHdcto SPec\f.c 0>MCenRST6 5ftaFiCRi_u' *&$&&
THIS PETiT!6U DIRECTS TO HlMl PEfiScXLAut TffE PKdPKET Will &0 SO^f^^s

                                                   •              (/users/prophet-ronald-whitfield)                                 christopheb a pR,ne
                                                                 THIS ConfLfMMT, TOGETHER WiTn THb^WSilJJE
THE SPEQF/c STATUTE C EttovONhOLATED/hkil) THE "hCTltAT uWMu&D ]& "JMT
 (Last) Prophet Ronald Dwayne Whitfield: Official
 Congressional Petition to Congress for Redress
         of Grievances and Official Judicial Criminal
   Complaint for Violations of Title 18 U.S.C. § 242
   via Fed. R. Crim. Proc. Rules 3- 4 and Notice To
   All State Government Elected Officials in Harris
    AboiQOUPt^e^^

            1966. A.D.. m Houston. Texas aFCouncelor/Advocate/Comforter
    BACKi
            ^ffiftfrTCE f[]^ ^D L^ ^gM^ DUTIES <>* 0ff!Cf5 UMDER 10l)R "GOTH."
                                                                                 -Q^feltewefs^sereypf©p^H"«fla4d^^^

               1. IN THE UNITED STATES CONGRESS AND DISTRICT COURT
                                                                                                                                          FILED W"
               2. FOR THE SOUTHERN DISTRICT                                                                                       lST4?8/2015 (Last) ProphetRonald DwayneWhitfield: Official Congressional Petition to Congress for Redress ofGrievances and Official Judicial Criminal Complaint

                    against the United States, in violationof 18 U.S.C.sec.242.                                                                          j
             12. AND ANY PARTS OF THIS CRIMINAL "COMPLAINT" NOT RELATING TO

                     ALLEGED "FACTS"                    RESPECTING CONDUCT ASSERTED IN VIOLATION
                    OF 18 U.S.C.sec. 242 IS NOT BEING PRESENTED TO THIS HONORABLE
                    COURT but is separately to the world; i.e., the American People, their news
                    media and EVERY government official.
              13.     REDRESS
              14- "PEACEABLY"
             15. WHEREAS, deprivations of any "rights" recognized by this statute, where
                 committed by state actors under color of law, an element essential to
                 constitute an offense against the United States —such is the ONLYinformation
                  being presented to this Court.
             16. I, Prophet Ronald Dwayne Whitfield, pursuant to penalty of perjury, declare
                    that the allegations made below are true and correct, and are not misleading,
                    under 18 U.S.C sec. 1621 and 28 U.S.C.sec.1746, and that I am over eighteen (18)
                    years of age, of sound mind and am competent to testify as a witness herein.
             17. /s/Prophet Ronald Dwayne Whitfield
             18. INTRODUCTION

             19. After our Last Prophet, Prophet Ronald Dwayne Whitfield (hereinafter called
                  "Prophet Ronald"), had been unlawfully detained by the sheriff of Harris
                 County, Texas, and then after unlawfully deliveredto —and unlawfully
                 placed in the custody of— the director of the Texas prison system (a place He
                 refers to as "Hell") on Friday, 30 October 1992, A.D., our Prophet thereafter
                 began being directly trained by REAL God Himself —and later had He entered
                    into His Office as REAL God's Last Prophet, in 2005, A.D.
            20. CONVICTION
             21.    DEFINED

             22. While our Prophet had been existing in Hell (others refer to this place as a
                 "prison"), REAL God had taught Him, inter alia, that, in Texas, in a jury trial (a
                 "criminal lawsuit" or a "criminal action" beingbrought "In the name and by
                 authorityof the State of Texas" through offices of either her countyattorney or
                 her district attorney), a then-criminal defendant shall have been "convicted"
                    ONLY where "the verdict of guilt convicting" him or her shall have been BOTH
                    "RECEIVED AND ACCEPTED" by the trial judge. Jones v. State, 795 s.w.2d 199
                    ( Tex.Cr.App.).
             23. An "official act."

https://casetext.com/users/prophet-ronald-whitfield                                                                                                       2/16
478/2015   (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petitionto Congress for Redress of Grievances and Official Judicial Criminal Complaint

             24. The verdict was NOT "ACCEPTED." No "CONVICTION" occurred.                                                                                   |
             25. Texas law mandates that the court clerk "SHALL" next enter of record "in the                                                                !
                minutes" ofthe trial court such judicial "act" ofacceptance ofthe jury's verdict.                                                            |
            26. THE LEGAL RESULT                                                                                                                             |
             27. If, after an examination of the court reporter's notes ("statement of facts") and
                  the clerk's record ("the minutes of the court proceedings"), it be shown that
                    the trial judge either forgot or failed to "accept" the jury's verdict and in open
                    court and on the record, NO CONVICTION will have occurred at all.
            28. 18 USC §242 WAS AND IS VIOLATED.
            29. For Texas to "WILLFULLY" refuse or fail to correct this is an OFFENSE.
            30. The failure of the court clerk to record the official act of acceptance of
                    verdict and record both in the "minutes of the court" and record the
                     finding(s) that a jury had made - "SPREADING" in "the minutes" the
                    VERDICT out verbatim convicting the "defendant" -results in no "conviction"
                    as well.
             31. The judge presiding at our Prophet's trial failed to "ACCEPT" the verdict of
                 guilt convicting our Prophet that he "received." Therefore, under Texas LAW
                 our Prophet was NOT "convicted" at all. And both records (referenced above)
                    PROVE this. See John 14.16-17,26; 15.26; 16.7-16.
             32. Today, these state actors have "willfully" refused and failed to take "corrective"
                    ACTION... in order to solely "avoid" the legal inevitable. BUT THEY HAVE A
                    "DUTY" TO.
              33. Please, where a criminal "conviction" exists inFACT, owing to the above
                  procedures having been satisfied, itwill not be "complete" until ahearing
                     to determine "punishment" of "convict" has been concluded ~ and "sentence
                     pronounced." Only after such "punishment" has been "assessed" may
                     "sentence," in open court, and on record, be "pronounced" against convict, and
                      must be pronounced in his or her presence, which is "order ofthe court
                      ordering that the punishment [itself] be carried into execution in the manner
                     prescribed by law." (It may be suspended.)
              34. In a"criminal proceeding" in Texas, a"judgment" on a"conviction" is not orally
                  pronounced against convict (and certainly not in his or her presence), but it is
                  an event being"rendered" against convict through "a written memorandum," in
                     the convict's absence.
              35. Administratively the trial judge has a ministerial DUTY to "sign" written
                     judgment of conviction and cause it be both "RECEIVED AND FILED" in office
  https'7/casetext.com/users/prophet-ronald-whitfield
478/2015 (Last) ProphetRonald DwayneWhitfield: Official Congressional Petition to Congress for Redress of Grievances and Official Judicial Criminal Complaint

                   of district clerk (a public office)which may be inspected by public. When it is
                   RENDERED, it "MUST be entered of record in the minutes of the trial court."
            36. In Jones, the Court held written judgment does not itself adjudicate guilt of
                  convict. Rather, "we are of the opinion that a defendant has (not "already"?)
                 "been adjudged guilty when the verdict convicting him [or her] has been
                 received and accepted by the judge of the trial court." Compare Tex. Code
                Crim. P. art.1.15. "No person can be convicted of a felony except..."
            37. (Prior to the verdict, defendant was called defendant, but after verdict of
                guilt, the now-convict is lawfully called "convict," for his or her status will
                have changed, from first a "suspect," to an "accused," to a "defendant," and
                finally to "convict." )
            38. (In Hell, a convict is most often called an "offender" or a " prisoner.")
            39. In the District Clerk's office- in Harris County,Texas~"JUDGMENTS" are
                    NEVER FILED IN CRIMINAL

            40. "CASES/'Butonce filed, they MUST also be "entered in the minutes." Not here.
                So,failure of judge to cause judgment signed(whether in chambers, open
                court, or at home sitting in bath tub)to be "RECEIVED AND FILED" in Clerk's
                    office, AND EQUALLY the failure of clerk to "enter it in the "minutes" will
                   continue to result —like it has "already" resulted —in "people" being
                   UNLAWFULLY put to death and imprisoned— even where the "minutes of the
                   court" or this "proof PROVE a conviction did occur." (We say "people"
                   because the "minutes" tell us "what took place in court.") Wilson v. State, 677
                    s.w.2d 518.
            41. This is because no JUDGMENT was ever "rendered" by court of the
                "LAW'AND THEN "ENTERED" respecting the question of "fact" that the jury
                or the trial judge, when sitting as fact-finder(i.e., a trial by judge where jury has
                been lawfully waived), had determined. It is just the LAW.
            42. In the United States, both in state and federal, a court, speaking through its
                   judge, MUST declare the law in every "CASE." Granted, in absence of a
                    "written record" of these "historical facts," it cannot be said a citizen has been
                    "disqualified" from holding public office by reason of havinga "criminal
                     conviction" or from obtaining some other gainful employment, without a
                    showing of the "PROOF."
             43. This is not to say that a "conviction" did not lawfully occur. Rather, it is only to
                 say that Texas willhave no "record"of judgment that a conviction had
                 occurred in fact; i.e., a "written judgment." And only a "written judgment" of

https://casetext.com/users/prophet-ronald-whitfield                                                                                                         4/16
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition to Congress for Redress ofGrievances and Official Judicial Criminal Complaint...

                    conviction that has been "FILED," and therefore "RENDERED," AND
                  "ENTERED" may publicly supply the "proof." A clerk's "file mark" PROVES
                 FILING. But the "minutes" prove judgment was "entered."
             44. The necessary "judgment may never be "rendered" nunc pro tunc"(if it be a
                 JUDICIAL error or determination, as distinguished from a CLERICAL mistake)
                 —which is a Latin word meaning "now for then."
             45. The Supreme Court of Texas is, by law, charged with makingand promulgating
                 the rules of administration for conducting court proceedings.The Supreme
                 Court of Texas has declared administration rule respecting "rendition of
                 judgment."That Court declared that a judgment is "rendered" when it is
                 either orallypronounced, in open court, or when the written memorandum has
                  been signed by the trial judgeand "FILED with the clerkof the trial court." See
                     Tex. Code Crim. Proc. art.2.2i(a)(i).
             46. A document, after it has been "received" by the court clerk,is "FILED" when it
                 has been stamped as "FILED," thus bearingthe clerk's file - markor file-
                    stamp," evidencing its filing." Then it will be noted on the court's docket
                 sheets, as FURTHER evidencing the "OFFICIAL ACT" of its filing.
             47. In the Prophet's "case" - but our Prophet has learned that no "cases" were
                     ever actually "FILED" against Him and for which "personal jurisdiction" could
                    attach - the elderly retired judge (in such a hurryto complete the trial so that
                    he could catch his plane back home to Odessa, Texas) justcompletely failed to
                      or just simply did not know he had to "accept" the verdict ofguilt, and
                     therefore it could not be and it had not been "entered of record in the
                     minutes of the trial court," the latter of which is a ministerial act to be
                     performed by the trial court clerk. State v.Wilson 677 sw2d 518(Tex.CrApp.
                     1990).
             48. When the jury is not "polled" then the trial judge, on the record, must
                 "accept" the verdict of guilt. Upon the acceptance ofthe verdict of guilt, the
                     convict is then "convicted,"but the "conviction is not complete."
              49. Assuming that aconviction did exist, since no "judgment of conviction" had
                      been "rendered" and"entered," no "appeal" could have been legally taken
                     from the trial court to any other court, much more, tothe First Court of
                     Appeals of Texas. And said appellate court also failed to render its own
                     judgment - altogether. But since no conviction occurred at all, there can be
                     no judgment on that which Texas has declared does not exist- depending on
                     the status or name ofthe complaining party. If either us or our Prophet was
  https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne WWtfield: Official Congressional Petition to Congressfor Redress ofGrievances andOfficial Judicial Criminal Complaint

                   one oftheir own, ajudge or otherwise some wealthy person, and thus had                                                               j
                    gotten caught and made to stand trial and later discovered what REAL Godhas
                   taught and showed our Prophet, can one now see why the judiciarywould
                    release us or our Prophet, a prisoner, immediately?
            50. But neither the trial court, Court of Appeals, nor the Court of Criminal
                   Appeals has ever obtained "subject - matter jurisdiction" to act lawfully. For
                   its acts to be "lawful," a court must first acquire "power" or "authority" or
                   "jurisdiction" to act. It must first be "authorized" bylaw to conduct its
                   business.
             51. For example, a "convict" ~ as distinguished from a "defendant"-may not
                 lawfully be "punished" byimprisonment or by a "sentence ofdeath," unless or
                 until that convict has actually been "adjudged guilty of the offense of burglary
                   ofabuilding with intent to commit theft' or of a 'capital murder' as found by
                   verdict ofthe jury. I will ACCEPT- and now do ACCEPT for [not myself, but
                   for] the court - thejury's verdict ofguilt ofthe felony offense of'capital
                   murder' at this time and on the record.The clerk of the court 'shall' now enter
                   it upon the minutes of the court for the court. This Court will now stand in
                   recess until calledback to trial, at which time it "SHALL" proceed to conduct a
                   hearing to determine the punishment. In this case, the attorneys for the State
                   [sic] are seeking the death penalty. This Court now stands adjourned."
             52. Although He admits that He did in fact commit the felony offense ofburglary of
                    abuilding with intent to (rescue no baby nor put out any fire, but to ) commit a
                    theft for which He had been arrested on Tuesday, 10 December 1991, A.D.,
                    however our Prophet was never in fact "CHARGED" with and "CONVICTED"
                    of actually committing that offense.
              53. Please, very first procedural step in process for "charging" "suspect, "as
                  distinguished from "accused" and "defendant," is that the "complainant" swear
                     out an"AFFIDAVIT" before an attorney employed by the district attorney or
                     the county attorney, which,here, Texas, now knows our Prophet can LEGALLY
                     prove had not been done. Art.15.01, Tex. Code Crim.P. And ifthe allegations
                     stated by the complainant in an AFFIDAVIT (being supported by "probable
                     cause") establish an offense against the penal code, it is then "called a
                     complaint." Tex.Code Crim. P. Art. 15.01. That attorney must then present
                      same to the court clerk tobe "FILED." TODAY, staff ofboth the "DA's office"
                      and the District Clerk's office have been daily arguing to our Prophet that
                     there are deputy district "clerks" "working" alongside assistant district
  https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition to Congressfor Redress ofGrievances andOfficial Judicial Criminal Complaint

                   attorneys, twenty-four (24) hours a day, seven (7) days a week there just so
                   that they can file complaints against us and our Prophet. Thisimportant filing
                   cannot wait a few hours until clerk open office at normal business hours. Again,
                   deputy district "clerks are workingin DA's office."

    Clearly, after a complaint hasbeenstamped as"filed" it is actually filed. Those arethe procedural stepsin
    the process forbringing a lawsuit/'filing charges," and if suchallegations in the "probable cause affidavit"
    constitute an offense against the penal code of Texas, it is the called a complaint and the matter becomes a
    "case," a criminal lawsuit or a criminal action; a controversy now exists.

     And unless an information or otherwise an indictment be filed, the presiding judge or trial judge sits only
    as a magistrate ~ and not as a district—judge. Before this point,the courthas no "subject matter-
    jurisdiction" over the "offense," but only over the "parties" named in the "complaint." No indictment nor
    information has been presented to the court through the prosecution yet. But after aninformation or an
    indictment hasbeen filed and "presented" to the trialjudge or the presiding judge duly or lawfully acting
    for the court,the court at once obtainsits full powers in the caseto adjudicate the facts and to administer
     the law to be applied thereto.
    And each timethe court acts it must always first be in "session" and it must always second be "called to
     trial" to conduct itsbusiness in open court. Failure to do so, the court cannot lawfully actor proceed. (
     But many do anyway, through incompetent judges and court bailiffs.) (The Prophet has not been able to
     find any lawyers raising these "jurisdictional defects," much more, getting filed and non-filed judgments
     reversed therefor.)
     Please, where adefendant has been found "guilty" by either ajudge or ajury- or has otherwise entered a
     "voluntary," "knowing" and an "intelligent" plea of"guilty," or "nolo contendere" ("I do not contest" )or
     "not guilty" to an offense, yet if no "charge" was or "charges" were ever actually "filed" against him/ her
      in the first place, even if aconviction subsequently be obtained, it is still "void - and void for want of
     jurisdiction." There was never alawsuit filed and thus pending.Only a"COMPLAINT" may commenced or
     institute a"case." So, such "jurisdictional defects may not lawfully be waived," but become most disturbing
     for the judiciary and the prosecution, especially after time and where judicial resources have been
     expended, and where the presumed case has to be filed and then conducted all over again or else the
     "guilty" goes scot -free and now legally entitled to civilly sue the county for any unlawful detention,"a
     violation of the constitutional protection" to be free from "unlawful deprivation ofliberty without due
     process of law."
      Our Prophet became most hated by our judiciarybecause ofthe knowledge that REAL God had given
      Him, such that judges began doing many blatant, illegal acts to bar him completely out ofthe courts, thus
      hiding Him from the public's eye, the Spirit ofTruth. See John 14.16-17; 26. What was happening was most
      unreal, with the most disturbing implications, making the most educated appear as both stupid and
       ignorant. The judges of our courts had refused to be impartial in administering the law, as applied to Him.
      It was so bad that our Prophet believed He had become the victim of a"real conspiracy" by many of our
      judges in our judiciary, on both state and federal levels. He would be dealt with as no ordinary prisoner
      anymore.
                                                                                                                                                               7/16
  https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition to Congress for Redress ofGrievancesandOfficial Judicial Criminal Complaint.

    And our Prophet becameto believe and accept that due to what REAL God had taught Him. So, He just
    accepted that He mightalso be murderedbeforeHewouldbe released, in spite of the numerous"food
    strikes"for which He self-imposed, as a means to call publicattention to the matter through the world
    news media, but all to no avail. In the face of His repeated self- imposed food strikes, Texas might have
    believed that she mightwouldbe ableto deceive the people (wereHe ever to finally expose her in public)
    intobelieving that our Prophet suffered "from some form of mental illness," thereby turning such
    attention from her onto Him, a real "distraction," a game, in the game.

    However, because both REAL God and His other (still loved ) Son Satan (formerly named "Lucifer") see
    and treat life as agame (he has long since been renamed as "Satan," who is not tobe mistakenly referred to
    as THE, nor A, "devil"~for devils are theOTHER fallen"angles" whom were cast out ofHeaven along with
     Satan after they all rebelled against REAL God);i.e., "acontest," and whom both made our Prophet their
    subject therein, but because ofour free will;-neither Satan nor REAL God could in advance actually know
    what our Prophet would ultimately do. (Would He either curse or not curse REAL God for what He was
    being daily put through in "Hell.") Needless to say, REAL God won the bet; Satan lost.
    Our Prophet would then have to be both anointed and finally ordained by REAL God Himself, as REAL
     God's Last Prophet and freed from Hell, all at once. And He was.
     But do not assume that our Prophet was being "tested" by REAL God. For some reason, our Prophet does
     not believe nor accept any proposition or position and argument that REAL God tests now and/or has
     ever tested His own children.

     Also, He contends and maintains that REAL God does not know everything. Specifically, He teaches, for
     example, that it is not that REAL God "cannot know" the outcome of such games that Satan and He
     might struggle in together (for the two are in acontest) to see who will win; it is only that since REAL
     God gives us all free will to make our own choices, He simply has Himselfchosen to not know what the
      outcome of our works or deeds or actions will ultimately be, by INTENTIONALLY limiting His very own
      "foreknowledge" in this respect. For example, just like when He was arguing with our Prophet's brother
      Moses (whom initially did not want to become any Prophet for REAL God), had not REAL God
       considered or contemplatedwhat Pharaoh might and might not do before He sent Moses to him,
      demanding that he release REAL God's people, thus arguing to Moses "if Pharaoh does this or does that?
      As such while REAL God does not know what we will and will not do, He does, however, know ofall the
      "possibilities" ofour actions and non-actions, with respect to what we might and might not do. So, again,
       REAL God will have INTENTIONALLY limited His very own foreknowledge in this respect.
       Therefore it cannot be said and argued that He is alittle less than perfect. Here, as Satan had during the
      game in which the servant Job was their subject, Satan had hoped to win and thus defeat our Righteous
      God, as to overthrow Him and as to "disqualify" our loyal Prophet from becoming qualified to become
       our Last Prophet.
       One might well ask and should reallywant to know: "What would have actuallyhappened had [REAL]
       God lost the bet that He made with Satan - that Job and our Last Prophet would not curse Him if He
       were to just only remove the protection that both enjoyed from Him?"


                                                                                                                                                                8/16
   https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition to Congress for Redress of Grievances and Official Judicial Criminal Complaint.

    Finally, and to be very clear, any member of the the public is free to choose to inspect the trial court's
    records here, which are kept in the office of the clerk of the trial court. Here, although a signed, written
    judgment of conviction is presently being "kept" in the "file"itself that is relating to His "cases," yet those
    "instruments" have not actually ever been"filed" in the record in the office of the court clerk. They all
    reflect no time, no date and no name of the person whom, in the past, had actually placed them in the file
    of the record and therefore they are not a record of the court "and represent nothing more than hearsay
    evidence. And hearsay evidence has no probative value." See Wilson, supra.

    And since His release from Hell on Thursday, 12May 2011, A.D., our Prophet has not unlawfully removed
    from nor caused someone else to unlawfully remove from          the said file any official nor non-official
    record. But He could have. He saw it would be just that easy upon visiting the Harris County District
    Clerk's office. The deputy clerks are not watching the public that come inspecting the record that these
    people had checked out. (While such office has a video camera system therein, the only time anyone would
    have occasion to review anything is that a matter presented itself. Bythen, the recordings likely would no
    longer be available. No discussion here is now offered regarding the "imaging" of such records.)

     Today,neither the American people themselves nor their local, state and federal government officials
     have anywayof ever knowing the date, the time and the name of whateveremployee whom performed the
    act of placing anyone of the thousands of written judgments in said files, unlike some of the other official
    records, which inform the American people that REAL God will have once again chosen, like He had in
    choosing Moses, yet another "criminal" for His (but here, Last) Prophet, whom He raisedup and directly
    trained Himself, to "guide [ you ] into alltruth," suchpeopleliving in the Greatestcountry on the face of
    the earth - and for Him to therefore qualifyto occupy the world's highest Office, for He shall not speak
    to you on His own authority. But only will He tellyouofwhatever He "hears" from REAL God.
    Again, only that shall He declare unto you.

             CONCLUSION

    Accordingly, without REAL God first needing to send - and then actually sending - to us (the American
    people first) our Final Messenger orour Last Prophet, there can be no Judgment Day - and so it follows
    that no "judgment" then can ever be rendered against us - according to our good and our bad deeds -
    i.e., our works .Accordingly, anyone whom will have failed to have done more good deeds orworks (or to
     have performed more good deeds or works) than he or she will have done bad deeds or works (or will
     have performed bad deeds or works) while on Earth - that upon and during "JUDGMENT DAY" ofREAL
     God, that person's name will not have been recorded and/or entered ofrecord in The Book ofLife, the
     Minutes of REAL God's Court, but such a person then shall simply have his orherpunishment assessed,
     and his orher sentence imposed and pronounced against him orher, which is tobe eternally cast into the
     "lake offire," for that person has"already" been adjudged to be guilty for having done more wrong in life
     thangood. (See Revelations 20.12-15.) (Our Holy Bible.)
     Please, and no one now dead is yet somehow presently sitting inHeaven. What, without "Judgment" first
     being "rendered"? The dead remains dead for now - and all are aware of nothing. They must await for
     their"resurrection." Now, ofcourse, after their resurrection, John said He "... saw the dead, small and great,
     standing before [REAL] God, and books were opened. And another book was opened, which is the Book of

 https://casetext.com/users/prophet-ronald-whitfield                                                                                                           9/16
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petitionto Congress for Redress ofGrievances and Official Judicial Criminal Complaint...

    Life.And the dead were judged according to [not their faith and/or belief in our Prophet Jesus, but 'were
    judged according'to] their works, by the things which were [ and therefore now are and have 'already'
     been] written in these books.

    "The sea gave up the dead who were in it, and Death and Ha'des delivered up the dead who were in them.
    And they [too] were judged, each one according to his [or her] works.

    "Then Death and Ha'des were cast into the lake of fire. This is the second death.

    "And anyone [ i.e., the nameof the dead —but nowresurrected —person] not foundwritten in the Book of
    Life was cast into the lake of fire."

    As such,for instance, our dead great grandmother or whomeverit maybe is not 'already'in Heaven but is
    in the graveyard still dead and yethas been 'already' adjudged byand for herworks; we do good and bad
    works. Our "faith" and this "grace" cannot save us.

    Remember, the assessment ofpunishment is part ofourjudgment, which is distinct from the
    sentence.Thus while we all will have 'already' beenadjudged guilty or not guilty for ourgood and ourbad
    deedsyet none ofus 'already' adjudged guilty has 'already7 had our "punishment" ALSO assessed.The
    Judgment is not yet "complete/There is no contradiction here.
    While we are yet alive, ifthe minutes reflect we have performed 357 good works to our 736 bad works, we
    are 'already adjudged guilty. Our name will not be found in The Book of Life, because our bad deeds in
     their number have exceeded those ofour good works. The good news is that we are not yet dead and
     therefore can change this game/score by ceasing from doing bad works. Instead, we can SWIFTLY begin
     doing ONLY good works- all day and everyday.This is how much REAL God loves us, giving us achance
     and time towin our own salvation inthis game.The second our good works exceed our bad works will our
     name be entered of record in The Book of Life.But because some ofus love the dark and will not list to the
     Light ....we can only say that we'TVIIGHT" be saved from eternal separation from REAL God.
     "But God have MERCY on me! Iwas taught that because You had so loved the world that You gave us Your
     only begotten Son Jesus, and that whosoever believed in Him, that He in fact is Your Son, would not die
     [sic] ("perish"), but "should" have everlasting life with You! Ibelieved in this and Ibelieved in Him. Iwas
     taught that my faith alone would save me because ofYour 'grace' and 'mercy and that was because Jesus
     had 'paid' You for Your demand for the price of Adam and Eve's sins, becoming visited upon the heads
      ofYour children, which disobedience had given birth to sin which required THE penalty of death and
      therefore our separation from You until You came up with this genius plan so that after our resurrection
      we allbut MIGHT be reunited withYou forever.The planitself-
       "But Ijust do not see and understand why am Inow being 'punished' byYou for mybad works, the act of
      evil itself that You will have 'already determined would result in my separation from You, and which You
      will have 'already,' in my absence, found me guilty of... and now here in Your own Court to assess my
      punishment for having committed more wrong or evil works than good or right works, and to impose and
        pronounce Your sentence against me, ordering that Ibe cast into some lake offire' forever as my
      "punishment" when Iwas ALLOWED to believe that Iwas saved though. And so You call this just or fair or
      righteous? Istill do not at all understand this....It is confusing!

                                                                                                                                                              10/16
  https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petitionto Congress for Redress of Grievances and Official Judicial Criminal Complaint...

     "Look, if or since Jesus had lived such a good or perfect life, a condition that the vast majority of the
      World thought You had imposed upon Him in order to save or rescue us FROM these sins of ours,
     dying on the cross, suffering pain but later rising from His grave, resulting in Him accomplishing His
     mission, having 'paid' You for these sins— then I fail not only to see now as to 'why' I still had to 'die' on
     Earth a physical death [a death on account of these sins], but also to see why I should live again but only
     later to stand trial and be 'already' adjudged for that which You supposedly have 'already/ been paid for,
     and yet somehow I am now here to be punished for these sins through a sentence —which will result in my
      being cast into Your lake of fire... and forever.

     "This makes absolutely no sense to me! Again, I had 'faith' in Jesus. I did TRULY believe in Him, that He
     was and still is Your son. I did not, however, believe that He was You, but I only believed that He was
     Your Son.


     "I now have nothing else further that I would like to say, other than I am sure that everyone else here
      whom have 'already' been adjudged to be guilty before we all came here to stand trial for 'Judgment,' the
     standard of which was and is merely failing to get our name recorded in The Book of Life,in light of our
     'works' —feels the same way that I do and would argue the same as I have. We were all clearly DECER/ED
     by YourWord, since You obviouslygranted the "Prince" of Your World (Satan)with additional powers,
     which here permitted him to even tamper with your Word —our Bible.

     "Butwith all due respect, O MightyGod,this 'game' in past life was and is whollyunjust!"
     But there shall be no 'legitimate" excuse or justification as to avoid your "punishment" here.
     While it is true that our Prophet Moses once talked REAL God out of destroying His chosen people such
     that He"changed His mind"and did not carryout the destruction againstthem that He had threatened,
     Ex.32.1-14, yet no one shallhavea legitimate excuse or reason as to why REAL God's Judgment and
     Sentence OUGHT not be rendered, pronounced in open court against him or her and then executed, being
     carried out by our Merciful, REAL God.

     Listen, people, our Prophet Jesus never preached, taught, nor suggested to us to do no independent
     thinking, research and studying oftheWord.Only buta few ofyou do not say "aman"or "amen" to EVERY
     single word that your leaders in church utter. Many ofthem claim to have been called(and many ofthem
    in fact have been truly called) by REAL God, but not all ofthem have actually been "chosen" by Him to
    be servants ofHis, and to teach you about anything relating to REAL God. Indeed, our Prophet Jesus
    warned us to be awareof them and of false prophets.
    Those whom have "already" died believing and those ofus now still living and believing - as "we" were
    taught that our Prophet Jesus died for our sins (believing that His death somehow paid our penalty for
    which REAL God had imposed therefor) - that theythen were - and"we" also now are - "saved" from
    "our" continuing deeds or acts of sins- by"our'faith,'" owing to - and on account of - "ourl>elief" that
     our Prophet Jesus was and yet still istheSon ofREAL God, and therefore obtaining this "grace" or
    "mercy" ~

    we find this assumption or belief (orwhatever it is) to bebothstupid, i.e., "struck senseless, deficient, or
    dull inunderstanding [because 'you' had inyour own mind] formed [and here, abelief] ordone [
    something else, which is contrary totruth, without [thinking or] reasoning [and thereby making your own

https://casetext.com/users/prophet-ronald-whitfield                                                                                                        11/16
4/8/2015 (Last) ProphetRonald Dwayne Whitfield: Official Congressional Petitionto Congress for Redress ofGrievances and Official Judicial Criminal Complaint.

    understanding and decision or ] judgment[ to be] foolish," which, in fact,... "is a rather unremarkable
    proposition on its face and yet disturbing in its implications," and ignorant ("having the want but
    absence of ['correct' knowledge because 'we' were] unaware or uninformed"). This mistaken assumption
    in our "belief ( or whatever it be) is wholly untrue. So, where did such come from?
    Okay. It came to us from "Paul"? But Paulwas an enemy of Jesus. Nor had Jesus taught Paul as a "disciple,"
    which simply means a 'learner."Indeed Jesus directly taught Paul absolutely nothing.As such, Paul
    certainly had never graduated on up to an "apostle," which he claimed to be. Still, Paul himself claimed
    neither Jesus nor REAL God had anointed and ordained him as an "apostle"(whose Officeis just one step
    below that ofProphet), authorizing him to enterinto the Office ofApostle. But bycontrast, Jesus made
    very clear ofHis own "authority" to preach the Kingdom ofGod was and still is athand, inthat He: (1) said
    thatHe was a"Prophet" whom is (and thatthey are) "respected" everywhere else except in His (and in
    their) very own home town; and (2) said He was "sent" by REAL God.
     Look, people, Jesus's "death" did not"pay" any "price" for anyone's sins. No one has alicense to commit
    acts ofsins- period. Rather, it is (and was) simply that ... REAL God just so truly loved (and still loves)
     the World (His children) that (due tothe sins ofAdam and of Eve, being visited upon the heads ofthe
    children through Adam and Eve's "disobedience" to Him), He came up with this plan that could (i.e.,
    being capable of reuniting or able to) reunite our separation from Him (which, again, separation is on
     account of sin) that He gave up (and sent to the children) Jesus - the best He knew He had... who could
     "possibly" endure trials (but the term is not to be confused with "tests") under sins, and were He to fully
     resist such temptations to sin Himself, He would and should and shall "QUALIFY" to teach us the RIGHT
     way we had ought live in the game oflife, acontest. But our Prophet Jesus's circumstances here may in no
     wise be seen as a"test," for for what logical purpose would REAL God have in testing us (to see what?)
     and "leadpng] us into temptation" Himself, as distinguished from "deliverpng] us from all evil"?
     Look, and please: recorded at John 14.16-17; 26, our Prophet Jesus said He would "pray" to our "Father and
     [our Father] will give [us] ANOTHER Counselor." In order for our Father to "give [us] 'another-
     Counselor," Jesus had to be also a"Counselor," since we would need"another." For example, the one of
     you who is apolice officer going off duty and yet is stopped by someone else, might explain this best
     ..."Hey, Iam off duty now and am going home.But Iwill call dispatch and it will send another officer to
      this location. And when he or shehas come that officer will...."
       So, we OUGHT read the Scriptures

      (John I4.i6-i7,26;i5.26; and16.7-16 )
      to CORRECTLY determine whether ornot these prophecies have "ALREADY" come true orare now
      COMING true. And after we do, ifwe determine that they have "already come true, as Paul would have us
      believe theyhave at "Pentecost," then we need not listen to "Prophet Ronald," for He would be a"false
      prophet" However, ifwe find from the evidence(i.e.,what He "ALREADY" did WHILE in Hell and is
      presently doing now OUT ofHell) that this other "Counselor" has come on the scene and now domg-and
      had in Hell been doing- EXACTLY what our Prophet Jesus stated that that "Counselor" would do,
       explaining to His disciples BEFORE He(Jesus)was arrested, tried, convicted, punished and sentenced to
       death and remanded toprison toawait the execution ofHis death sentence ~

                                                                                                                                                                12/16
   https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) ProphetRonald DwayneWhitfield: Official Congressional Petition to Congress for Redress ofGrievances and Official JudicialCriminalComplaint...

    we still have free will to choose to disregard the evidence and are free to still lean on our OWN
    understanding.

    Our ProphetJesus had occasions to teach Hisdisciples in ordinarysituations, for we can see that He
    taught them that if this situation should occur to them or WHENEVER one occurs to us,to ALLOW the
    righteous philosophy Hetaught them to determine their and our actions, for ourphilosophy itselfis what
    determines ourthought pattern. So, our thought pattern determines our attitude.Our attitude determines
    ourbehavior pattern and ourbehavior pattern determines ouractions - whether we doright or wrong,
    good or bad. Those actions become our "works."
    DO RIGHT AND GOOD WORKS.

    He taught right FROM wrong and good FROM bad. Thus, whenever we do a"work," either wrong or bad(or
    evil), we not only "already" know BEFORE we do the "work" ofits nature, but also do we know that we
    then commit asin, which contemporaneously will be counted AGAINST us as such, while our good and
     right "works" will be counted to BENIFIT us, offsetting and eliminating such other previously recorded
     acts ofsins, all in the GAME, which we ourselves determine what the outcome will be. And our doing our
     good works publicly - and not onlyjust privately - is not only good in itselfand ademonstration in the
      presence of our "neighbors" so watching, but also such good works publicly teach awould-be "mens rae"
     actor that he/she too may and can dolikewise or the same.
      Jesus —being free
      to do right and good and also able to do bad and evil- chose instead to do only the former, not the
     latter, for He lived asinless life, qualifying to BOTH preach and teach us.
      (But He once asked,"Why do you call me 'Good Master-? and then stated,"No one is 'good' except
     God.")For Him (and it can also be for everyone else), doing good and right was not (and is not)"hard!"
     What was HARD was for Him NOT eating and not drinking water for forty (40) days and for forty (40)
      nights. So was this "good" and/or "right"?
      The answer to this question is obviously... "NO." It was not good nor right FOR HIS OWN HEALTH, but
      He was determined to qualify for His Office to accomplish HIS mission. He was Jusnfied.
      Prophet Jesus, not being "also our" REAL God(as so many other people now dead but when alive had
      believed and so many ofus still alive continue to believe),could have died ...and had He so died, He could
      NOT at all have accomplished His mission on Earth, which was to "qualify to DEMONSTRATE for us how
      we too could - and still can - live agood and righteous life.(Notice that Satan did not dare come to tempt
      Him until after He ended His "food strike," and yet BEFORE He had eaten anything at all. Thus, Prophet
      Jesus had dealt with Satan tempting Him while very, very hungry, at His weakest.)
       And it was onlyafter Jesus qualified to (and then did) enter into His Office as Prophet Jesus (or Son of
       Man) had He come and went "preaching" the Word or the Kingdom ofGod; i.e., howwe both could and
       should(or had ought )and, in fact, MUST, live on earth, without committing any acts of sins - that
       whosoever in the past believed and whosoever in the present should believe and in the future believes m
       Him (that is, what He taught, which was about and of"the Kingdom of[REAL] God," howwe should - and
       actually must now - live in aWorld of sins) should not perish but have eternal life.
                                                                                                                                                            13/16
   https://casetext.com/users/prophet-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petitionto Congress for Redress of Grievances and Official Judicial Criminal Complaint...

    The word "should," being a past particle tense of the auxiliary verb "shall"....

    Well, today people clearly know that they ought not (morally) and"should" not (imperatively) smoke
    "cigarettes" but they do.

    It is REAL God's desire that we ought not and should not perish but have eternal life with Him; we are free
    to decline. But if we obey—submittingto what is right—we all should in the present tense, in the future
    tense, and in the past tense have everlasting life.

    In any event, "[f]or God sent [not Himself but sent] the Son into the world, not to condemn[ judge] the
    world, but that the World MIGHT be saved through Him," and therefore if we all learn and know what is
    right and wrong, and good and bad (or evil)respecting our WORKS, and do more good than evil which a
    record is being RECORDED and kept or preserved about —then we no longer "might"but "will" and "shall"
    have eternal or everlasting Life with REAL God.

    When Adam and Eve ate fruit from the tree of knowledge they became AWARE of good and evil, and of
    right and wrong. Sins had then entered into the World.

    "He [or she]who believes in Him[will seek to conduct himself/ herself accordinglyand thus]is not
    condemned [to the lake of fire];[ but] he [or she]who does not believe is condemned 'already-[ to the lake
    of fire], because he[ or she has not believedin the name of the only Son of God. And this is the
    JUDGMENT, THAT THE LIGHT COMES INTO THE WORLD[Jesus was and still is this light],and [ yet
    both] men [and women]loved darkness rather than light, BECAUSE THEIR DEEDS WERE EVIL." SeeJohn
    3.16-21.

    The writer here made clear the language that whosoever believes in either Prophet Jesus or in His name
    believes in what He TAUGHT.

     Look, people, we ought to "already" know, for example, that if we believe in a bridge having a deep body
     ofwater below it asbeing able to PROTECT us,we are then believing in its capabilities ofprotecting and
     saving us from death. We take a chance with life orwe trustit to keep life orsave life. Likewise, when we
     believe in either Prophet Jesus or in His name, we believe inwhat He taught which was how to do good
     and right. Still, some ofus will believe and yet not conform to His teachings, even though His teachings is
     the "light."
     Thus, we need notallow Satan to continue to "deceive" or" trick" us, for he does not at all play inthe
     game"fair." We have been before (by your Holy Bible, although it, inparts, has "already been poisoned by
     Satan) and again are now (through our Last Prophet) placed duly on "notice" by REAL God... that (1)
     Jesus is not REAL God, but He is our Prophet, our servant,and the Sonof REAL Godwhomwas sent to
     us by REAL God on a special mission, and (2) there is no other way in which we "MIGHT" obtain our
     eternal salvation with our REAL God than that whichhas "already been recordedin Revelations 20.12-15.
     Compare with John 3.16-21. Insum, we all determine our very own destiny. It is within our power.
     So, simply put ,we are the ones, not REAL God, whom decide on whether we will obtain eternal salvation
     with ourREAL God orwill not...by being separated from Him eternally, inthelake offire. Our good
     works MUST outweigh those ofour bad ones intheir NUMBER. One cannot be heard to claim and argue
     that merely doing what we "already knew was right orgood was somehow "hard."

 https://casetext.com/users/prophet-ronald-whitfield                                                                                                         14/1°
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition toCongress for Redress ofGrievances and Official Judicial Criminal Complaint
    So, this is such a plan that REAL God haddevised which makes it virtually IMPOSSIBLE for even the most
    silliest or feeble intellectual to fail to get our name written or recorded in The Book of Life. It canget no
    easier than this to obtain our salvation - OR destruction.
     Just simply do good and right by other people, as well as by REAL God's animals and by His Earth,
    including doing right by and to OURSELF. For example, since the "life" inwhich we live orexist is in
    fact notour own butbelongs to REAL God alone, we therefore have no"God-given right" to commit
    suicide nor any other right tokill the person ofanother except where ithas become our duty to defend
    or protect such life ... and only then when all other means have failed. Did we or REAL God give or create
    such life? To whom does itbelong? Then to do otherwise isabad orwrong work, and so such shall
    "already be counted or weighed heavily against us, to not have our "name" recorded in said Book of Life.
     That is an example of a bad deed or work.
     Finally, although "criminal cases" presumablywere "filed" against our Prophet Ronald, no "criminal
     convictions" have, however, been obtained against Him. Thus, He was bora tobecome a"thief and yet
     not be LAWFULLY adjudged by any man or woman. Yes ... He was acriminal who had (and who still has)
     no GED, no college education, nor any skills ofany kind.... Our Last Prophet truly was acriminal in fact
      and yet' has "no criminal conviction" ofanykind - as amatter oflaw that has been rendered against
     Him.For some that will be hard to accept; itis unacceptable. But for all legal purposes, He is no "offender"
     as a matter of man's law... of the land.
     And the same is true ofMoses. While He had "unlawfully murdered aman, He was never sued for or
     charged with His crime - even though we all know He was in fact so "guilty." Unlike their brother Moses,
     Prophets Jesus and Ronald were both arrested and made to stand trial and imprisoned and in each
     situation, the government had done them both wrong. But in Moses situation, He was not caught,
      "arrested," "convicted," "punished," "sentenced and imprisoned."
      So, REAL God is the better and best judge for whom shall become and be His prophets, not His children.
      And one maywell ask: "How could and can this be?And why has He otherwise no quahfications[sic]?" In
      answer, again, see John 14.16-17,26; 15.26; 16.7-16 (Holy Bible).
      DATED: Monday, 24March 2015, A.D.
      /s/ Prophet Ronald Dwayne Whitfield
       CC: U.S Atty. Gen. Holder
       CC:Texas government Officials
       File: Prophet Ronald
       COMMUNITIES YOU FOLLOW (9)
         * r.nn.titutionalLawt/communities/constitartional.law) | f» Civil Rights (/communities/civ.l-rights)"
         » Consumer Protection (/communitios/consumer-protBcttonjJ | » Business Uw (/communitJes/business-law)
                                                                                                                                                                15/16
    https://casetext.com/users/propret-ronald-whitfield
4/8/2015 (Last) Prophet Ronald Dwayne Whitfield: Official Congressional Petition to Congress for Redress of Grievances and Official Judicial Criminal Complaint.

      % Employment Law (/communities/employment-law)                    % Legal Research (/communities/legal-research)
      % Appellate Practice (/communities/appellate-practice)               % Legal Ethics (/communities/legal-ethics)
      % Civil Procedure (/communities/civil-procedure)




           There are no entries in this feed!




    Contact (mailto:contact@casetext.com) Features (/features) Terms (/terms) J]J (https://twitter.com/casetext)
    Privacy (/privacy) About (/about) Jobs (/jobs) Blog (http://blog.casetext.com\
    Students (/students)                                                                             m
                                                                                                       (https://www.facebook.com/casetext)

    ©2015 Casetext, Inc.
    Casetext, Inc. and Casetext are not attorneys or a law firm and do not provide legal advice.




https://casetext.com/users/prophet-ronald-whitfield                                                                                                          16/16